Case 18-22703-jra Doc 31 Filed 01/21/19 Page 1 of 3

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF INDIANA

HAMMOND DIVISION
IN RE: )
)
Theresa Gellinger ) Bankruptcy No. 18~22703
)
)
Debtor ) CHAPTER 13

AFFIDAVIT OF VERIFICATION OF SCHEDULES A, B, C. D AND F AND SUMMARY OF
SCHEDULES

The above-named Debtor hereby certifies that the Schedules A, B, C, D and F, Summary

of Schedules and Staternent of Financial Affairs filed on October 9J 2018 are true and correct to
the best of his knowledge

Date: //Np{/? H}WM MA>\Z£*GM

By: Theresa Gellinger

CERTIFICATE OF SERVICE

On January,£; '_,2019, I certify that on this date service of a true and complete copy of the Affidavit of Veriiication of
Schedules Was made upon each entry shown on the Matrix attached hereto by electronic filing as shown on the
Notice of` Electronic Filing or by depositing the same in the United States Mail in a properly addressed and stamped

envelope
weak

All parties per the attached matrix

Label Matrix for local noticing
0755-2

Case 18-22?03-jra

Northern District of Indiana
Hammund Division

Mon Jan 21 14:57:16 EST 2019

Barclay Card
Po on 60517
City of Industry, CA 91716-0511

Capital One
P.0. Box 6492
Carol Stream, IL 60197-6492

Jason Eugene Duhn
11347 Brentwood Ave.
Zionsville, IN 46017-9349

Emergency Care Assoc, of IN. LLC
PO Box 37974
Philadelphia, PA 19101-0514

Nancy J. Gargula
100 Eaat Wayne Street, 5th Floor
South Bend, IN 46601-2349

(p)INDIANA DEPARTMENT OF REVENUE
ATTN BANKRUPTCY

100 N SENATE AVE

INDIANAPOLIS IN 46204-2253

Indiana Medi-Car Inc.
395 West Lake Street
Elmhurst, IL 60126-1508

Komyatte & Casbon, P.C.
9650 Gordon Dr.
Highland, IN 46322-2909

MiraMed Revenue Group/Bankruptcy
360 E 22nd St
Lombard, IL 60148-4924

Case 18-22703-jra Doc 31 Filed 01/21/19

Advanced Care Medical Specialist
541 Otis Bowen Drive
Munster, IN 46321-4158

Brenda Jones- ReMax Executives
Po on 310
DeMotte, IN 46310»0310

Capital One Bank {USA), N.A.

by American InfoSource as agent
P0 Box 71003

Charlotte, NC 28272-1083

EGS Financial Care
PO Box 1020 DEPT. 006
Horsham, PA 19044-8020

Francisean Allianee
20044 Network Place
Chicago, IL 60613-1280

Theresa M Gellinger
134 Church Street
Manitou, IL 60950~1008

Indiana Employment Seeurity Division
10 North Senate Street
Indianapolis, IN 46204-2201

Inteqrated Rehab Consult LLC
PO Box 74003212
Chicago, IL 60674-8272

Lake County Treasurer
Attention: Bankruptcy Clerk
2293 North Main Street
Crown Point IN 46307-1054

Catherine Molnar-Boncela
Gordon E. Gouveia & Associates
433 West 84th Drive
Merrillville, IN 46410-6247

Page 2 of 3

BP/S¥NCB
P.O. on 530942
Atlanta, GA 30353-0942

Capital One
P.G. Box 30285
Salt Lake City, UT 84130-0285

Credit One Bank
P.O. Box 60500
City of Industry, CA 91716-0500

Elite Medical Transport LLC
PO Box 992
Mokena, lL 60448-0992

Franciscan Physician Network
2434 Interstate Plaza Drive, Suite 2
Hammond, IN 46324-2947

Imaqing Associates of Indiana
75 Remittance Drive

Dept 1162

Chicago, IL 60675~1162

Indiana Hame Care Phys Inc.
7895 Broadway STE 7095
Merrillville, IN 46410-5529

Internal Revenue Service
P. 0. Box 7346
Philadelphia, PA 19101-1346

Lowes/Synchrany Bank
Attn: Bankruptey

PO Box 965060

Orlandor FL 32096-5060

Mr. Cooper
8950 Cypress Waters Blvdi
Coppell, TX 75019-4520

Case 18-22703-jra Doc 31 Filed 01/21/19

Nationstar Mortgage LLC d/b!a Mr. Cooper
PO Box 619094
Dallas, TX 75261-9094

Park Place of St, John health and Wellne
10020 Park Place
Saint Johnr IN 46313-8630

Sanford IRA Knight DPM
434 Woodlawn Ave
Glencoe, IL 60022-2124

Synchrony Eank

c/o PRA Receivables Management, LLC
PO Box 41021

Norfolk, VA 23541-1021

Vericare of Florida Inc
PO Box 0000-463
Buffalor NY 14267-0001

Walmart/Synchrony Bank
Attn: Bankruptcy

PO Box 965060

Grlandol FL 32896-5060

Nephrology Associates of Northern IL
120 W. 22nd Street
Oak Brook, IL 60523-1563

Pathology Consultant, Inc.
P.O. Box 30309
Charleston, SC 29411-0309

Slate Chase
PO Box 15298
Wilmington, DE 19050-5298

The Methodist Hospitals
21350 Network Place
Chicaqo, IL 60673-1273

Vohra Wound Physicians of the West
3601 SW 160th Ave, Suite 250
Miramar, FL 33021-6314

Stacia L. Yoon
1101 Cumberland Crossing Dr, PMB #260
Valparaisor IN 45303-2356

Page 3 of 3

NorthStar Anesthesia of Indiana LLC
PO Box 612364
Dallasr TX 75261-2364

SYNCHRONY BANK

C/O PRA RECEIVABLES MANAGEMENT LLC
POB41021

NORFOLK, VA 23541

Superior Ambulance
395 W. Lake St.
Elmhurst, IL 60126-1500

Town of Dyer
PO Box 1368
Elmhurst, IL 60126-0358

Wakefield & Associates, Inc.
Po Box 58 * 830 E Platte Ave Unit A
Fort Morgan, CO 80101-0050

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(£] and Fed.R.Bank.P. 2002 (g)(4).

Indiana Department of Revenue
Bankruptcy Section - MS 100
100 North Senate Avenuer N240
Indianapolis IN 46204

The following recipients may befhave been bypassed for notice due to an undeliverable (u) or duplicate (dl address.

(d]Capital One
PO Box 6492
Carol Stream, IL 60197-5492

(uiNationstar Mortgage LLC dib/a Mr. Cooper

End of Lahel Matrix

Mailable recipients 46
Bypassed recipients 2
Total 48

